Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-4, 6, 7, and 9-11 are found to be allowable over the prior art.

Drawings
The objection to the Drawings is hereby withdrawn based upon the Applicant’s arguments in the Amendment dated February 24, 2022.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a piston ring having a first ring portion and a second ring portion arranged side-by-side with the first ring portion in the axial direction, wherein the second ring portion is fitted onto the outer circumferential portion of the piston in such a way as to be positioned on a side opposite to the compression chamber inside the cylinder, relative to the first ring portion, and has a greater hardness than the first ring portion, wherein the first ring portion and the second ring portion contain a main component made of at least one selected from a group consisting of modified polytetrafluoroethylene, polyaryletherketone, polyimide, and polybenzimidazole, and an additive having a carbon filler, and wherein the first ring portion and the second ring 
Concerning the closest prior art, Ebisu et al. (JP S60-129551 “Ebisu”) Ebisu discloses a piston ring ((4), (6)) for sealing a gap between an outer circumferential portion of a piston (1) and an inner wall surface of a cylinder (inherent function of any piston ring known in the art), in a compressor (see page 1, line 3) provided with cylinder (7) and piston (1) reciprocating in an axial direction herein, wherein the piston ring includes a first ring portion (4) which is fitted onto the outer circumferential portion of the piston (see Figure 5) and which is capable of sliding relative to the inner wall surface of the cylinder (inherent function of ring (4)), and a second ring portion (6) which is fitted onto the outer circumferential portion of the piston (see Figure 5), arranged side-by-side with the first ring portion in the axial direction (see Figure 5).  Ebisu discloses that second ring portion (6) is fitted onto the outer circumferential portion of the piston in such a way as to be positioned on a side opposite to a compression chamber inside the cylinder (support ring (6) disposed opposite the high pressure side (8) of the piston) relative to the first ring portion, and has a greater hardness than the first ring portion has (cf. resin ring (4) is fabricated, for example, from a resin such as ethylene tetrafluoride with support ring (6) fabricated from a hard material, such as metal).
However, neither Ebisu nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the second ring portion has a greater hardness than the first ring portion, wherein the first ring portion and the second ring portion contain a main component made of at least one selected from a group consisting of modified polytetrafluoroethylene, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide detail of relevant pistons and piston rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747